Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a sound generator for e.g. mobile phone, has shell comprising side wall that is provided with metal sheet, where rear cavity is formed in communication with rear sound hole among portion of shell and bottom surface of magnetic circuit system. The independent claim 1, identifies a uniquely distinct feature of “…….a second end portion of the shell is selected from the group consisting of a shell portion integrally provided with a shell bottom wall and a shell portion separately mounted with a lower cover plate; and where a rear cavity in communication with the rear sound hole is formed between the second portion of the shell, the bottom surface of the magnetic circuit system and the shell bottom wall or the lower cover plate; and the shell comprises a side wall, a metal sheet for shielding magnetic leakage being provided on the side wall of the shell, the metal sheet comprises a main body portion fixed on the side wall of the shell, and at least one fixing portion bent outwards from an end of the main body portion, and a positioning hole is provided on the fixing portion.” The closest prior art to Song (US 20150110336) teaches [0018], Figure 4 teaches the speaker unit 100 includes a frame 103, magnetic circuit unit 101 accommodated in the frame 103, a vibration unit 102 arranged above the magnetic circuit unit 101 and positioned to the frame 103 and [0019] The housing 200 includes a bottom 202, a side connected with the bottom 202, and a rear volume formed by the bottom 202 and the side (referring to FIGS. 3-4). The rear volume 207 communicates with the front volume 
Takase (US20070147649) teaches a protector 29 made up of magnetic material to shield from electromagnetic wave where the protector 29 extends to the outer magnetic circuit to reduce leakage flux. See at least [0049]-[0050] and Figure 6. The prior arts fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651